DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
	IDS filed 7/14/2022 is being considered by the examiner. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 11,421,905. Although the claims at issue are not identical, they are not patentably distinct from each other as demonstrated below:
Instant Application
U.S. Pat. No. 11,421,905 (not in order)
Claim 1. An information processing method comprising: 
Claim 1. An information processing method executed by a computer, comprising:

acquiring an image of a person in a predetermined space; 
detecting a cough or a sneeze of a person who is in a predetermined space;
acquiring an image of the predetermined space captured when the cough or the sneeze is detected; 


recognizing a state around a mouth of the person from the image; 
recognizing different states of covering of a mouth of the person from the image; 
generating a control signal corresponding to each of the recognized different states of covering of the mouth of the person for controlling at least one of a direction or a volume of air that is to be sent from an airflow generation apparatus that generates an airflow in the predetermined space; 

evaluating, based on the state around the mouth, a risk of being infected with an infectious disease in the predetermined space; and 
detecting a cough or a sneeze of a person who is in a predetermined space;
acquiring an image of the predetermined space captured when the cough or the sneeze is detected; 

Claim 2. … wherein the recognizing the different states of covering of the mouth of the person includes recognizing any one of a state in which the mouth of the person is not covered, a state in which the mouth of the person is covered with a hand, and a state in which the mouth of the person is covered with a mask
outputting an evaluation result.
outputting the generated control signal;
recognizing, from the image, an orientation of a face of the person at a time point when the cough or the sneeze of the person is detected; and 
causing the direction of the air to be different between a case where the face is oriented forward and a case where the face is oriented downward.


Instant Application
U.S. Pat. No. 11,421,905 (not in order)
Claim 2. The information processing method according to claim 1, wherein the recognizing the state around the mouth of the person includes recognizing any one of 
Claim 3. The information processing method according to claim 1, wherein the recognizing the different states of covering of the mouth of the person includes recognizing any one of 
a state in which the mouth of the person is not covered, 
a state in which the mouth of the person is not covered, 
a state in which the mouth of the person is covered with a hand, and 
a state in which the mouth of the person is covered with a hand, and 
a state in which the mouth of the person is covered with a mask.
a state in which the mouth of the person is covered with a mask. 


	Claims 3 and 4 are rejected via an analysis similar to the one presented above.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated De Luca et al. [U.S. Pub. 2012/0150333] ("De Luca").

With regard to claim 1, De Luca teaches an information processing method comprising: 
acquiring an image of a person in a predetermined space ("tracking of a plurality of faces in a given image from the production area. Image 60 is taken at T1. In image 60, Face A, Face B, Face C, and Face D appear at particular locations [par. 0093]"); 
recognizing a state around a mouth of the person from the image ("Observation of facial features such as relative eye position and closure, mouth opening, cheek movement, head position can be used to determine if a germ-releasing event is about to occur, or has occurred [par. 0092]" and "determining the presence or absence of CCE such as a face mask on the associated face [par. 0087]"); 
evaluating, based on the state around the mouth, a risk of being infected with an infectious disease in the predetermined space ("determining whether a tracked face is wearing an article of CCE. This process can be used in combination with the process used to determine if a germ-releasing event has or is about to occur [par. 0095]" and "if the threshold image value is satisfied for the threshold time period, and a germ-releasing event has been determined to have occurred [par. 0097]" and "a face mask can serve as contamination control to prevent a contamination event from a sneeze or cough, so long as the face mask is present and properly positioned on the individual during the sneeze or cough [par. 0064]"); and 
outputting an evaluation result ("a signal is sent that the face-associated CCE is 'off' and that tracking is stable (70), with the result that a CC device is activated (70) in addition to any object or food tracking that may occur to mitigate the effect of the germ-releasing event [par. 0097]").

With regard to claim 2, De Luca teaches the information processing method according to claim 1, wherein the recognizing the state around the mouth of the person includes recognizing any one of 
a state in which the mouth of the person is not covered, 
a state in which the mouth of the person is covered with a hand, and 
a state in which the mouth of the person is covered with a mask ("determining the presence or absence of CCE such as a face mask on the associated face [par. 0087]").
Note: claim is presented in the alternative.

With regard to claim 3, De Luca teaches an information processing system comprising: 
a camera that captures an image including a person in a predetermined space ("tracking of a plurality of faces in a given image from the production area. Image 60 is taken at T1. In image 60, Face A, Face B, Face C, and Face D appear at particular locations [par. 0093]" and "the image data is captured by scanning at least a portion of the production area with a camera [par. 0020]"); and 
an information processing apparatus ("The automated monitoring and control process may utilize two or more computers [par. 0083]"), 
wherein the information processing apparatus acquires the image, recognizes a state around a mouth of the person from the image ("Observation of facial features such as relative eye position and closure, mouth opening, cheek movement, head position can be used to determine if a germ-releasing event is about to occur, or has occurred [par. 0092]" and "determining the presence or absence of CCE such as a face mask on the associated face [par. 0087]"), 
evaluates, based on the state around the mouth, a risk of being infected with an infectious disease in the predetermined space ("determining whether a tracked face is wearing an article of CCE. This process can be used in combination with the process used to determine if a germ-releasing event has or is about to occur [par. 0095]" and "if the threshold image value is satisfied for the threshold time period, and a germ-releasing event has been determined to have occurred [par. 0097]" and "a face mask can serve as contamination control to prevent a contamination event from a sneeze or cough, so long as the face mask is present and properly positioned on the individual during the sneeze or cough [par. 0064]"), and 
outputs an evaluation result ("a signal is sent that the face-associated CCE is 'off' and that tracking is stable (70), with the result that a CC device is activated (70) in addition to any object or food tracking that may occur to mitigate the effect of the germ-releasing event [par. 0097]") .

With regard to claim 4, De Luca teaches the information processing system according to claim 3, wherein the recognizing the state around the mouth of the person includes recognizing any one of 
a state in which the mouth of the person is not covered, 
a state in which the mouth of the person is covered with a hand, and 
a state in which the mouth of the person is covered with a mask ("determining the presence or absence of CCE such as a face mask on the associated face [par. 0087]").
Note: claim is presented in the alternative.

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ozawa et al. [U.S. Pub. 2018/0206764] teaches a cough detection apparatus. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT W CHANG whose telephone number is (571)270-1214. The examiner can normally be reached (M-F) 10:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571-272-4105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

VINCENT WEN-LIANG CHANG
Examiner
Art Unit 2119



/MOHAMMAD ALI/Supervisory Patent Examiner, Art Unit 2119